Title: To James Madison from Aaron Vail and Strobal Vail, 13 August 1811 (Abstract)
From: Vail, Aaron,Vail, Strobal
To: Madison, James


13 August 1811. “Stephen Vail of Butler County purchased of the united states some years ago 380 09/100 acres of Land and made full payment for the same the 11th. August 1806 as per receipt on which land he had layed out a small town sold the Lotts and gave his Obligations to make deeds in a Certain time.” Since Stephen Vail’s decease it has been impossible to make out deeds for purchasers of the lots, who are now prosecuting and causing the estate great inconvenience and expense. “We have frequently made Application at Cincinnati for the patten but are always put of[f].… The necessity of our haveing a right for the land in a short time Compel us to wright these few lines to you.” A receipt from the Cincinnati land office for $233.88 paid by Stephen Vail on 11 Aug. 1806 is transcribed in a postscript.
